        Case: 3:19-cr-00057-jdp Document #: 12 Filed: 09/04/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA

              v.                                               Case No. 19-cr-57-JDP

ALEX JARED ZWIEFELHOFER,

                             Defendant.


                                  ORDER FOR DISMISSAL

       Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of

court endorsed hereon, the United States Attorney for the Western District of Wisconsin

hereby dismisses, without prejudice, the one-count indictment in this case.

       Dated this 4th day of September 2019.

                                               Respectfully submitted,

                                               SCOTT C. BLADER
                                               United States Attorney

                                               By:       /s/
                                               DAVID J. REINHARD
                                               Assistant U. S. Attorney
                                               Chief of Criminal Division


       Leave of court is granted for the filing of the foregoing dismissal.


                                               _______________________________________
                                               JAMES D. PETERSON
                                               United States District Judge
Dated: ______________________
